Citation Nr: 0626021	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-32 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(Service connection for a low back disorder is the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service.

2.  The veteran's alleged stressors are not supported by 
credible evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  He was instructed 
at that time to submit any evidence in his possession that 
pertained to his claim.  Because service connection is 
denied, any question as to notice of the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran on these 
issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has been able to participate effectively 
in the processing of his claim and the essential fairness of 
the decision has not been compromised.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Medical evidence sufficient to decide the claim is 
of record.

Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) that he contends preexisted his 
service and then was aggravated by it.  The veteran is 
presumed to have been in sound condition when he entered 
active duty unless PTSD was noted at the time of his 
entrance, or unless there is clear and unmistakable evidence 
that he had PTSD prior to service and there is clear and 
unmistakable evidence that it was not aggravated by service.  
38 U.S.C.A. §§ 1111 (2005).  If the presumption of soundness 
under section 1111 is rebutted, then the veteran's claim is 
one for service-connected aggravation.   See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  Otherwise, the 
claim remains one for direct service connection. 

Here, no diseases or injuries referable to mental health were 
noted on the veteran's January 1966 enlistment examination.  
The veteran has submitted, however, an April 2004 statement 
from a social worker and a June 2004 statement from a 
psychiatrist essentially indicating that the veteran 
manifested PTSD symptoms prior to his entry into service.  

These opinions appear to be based on the veteran's reported 
history of physical abuse as a child at the hands of members 
of his family.  No medical records from that time period have 
supported the findings relied upon by the two examiners.  Nor 
is there any indication in the service medical records or the 
immediate post-service clinical records of treatment for a 
psychiatric disorder.  A VA examination in April 1978, eleven 
years after separation, is the first evidence in the file of 
an evaluation of the veteran's mental state.  It is unclear 
why a neuropsychiatric exam was conducted; however, the end 
result was that the examiner found no evidence of a 
psychiatric disorder.  Further psychiatric examination in 
June 1989 was conducted at the request of the state 
vocational rehabilitation department and found that the 
veteran did not fulfill the requisite diagnostic criteria for 
any mental disorder diagnoses.  In December 1990, a 
personality disorder (not a disability under VA law) was 
diagnosed.  It is 1997 before a clinical psychologist 
attempts to rule out a paranoid schizotypal personality 
disorder.  In none of these examinations does the veteran 
make reference to his service as a factor in his mental 
health.

The April and June 2004 opinions finding a pre-existing 
disorder are not found to be reliable.  As the psychiatrist 
relies wholly on the social worker's assessment, that report 
will be the focus here.  It is based on a history provided by 
the veteran at the age of 59, relating the details of his 
childhood experience.  Specifically, the veteran reported 
that he suffered abuse as a child.  The social worker 
indicated that as a result of this abuse, the veteran had a 
strong sense of right and wrong, problems with anger and 
distrust of authority figures, emotional distancing issues, 
and fantasies about revenge.  Although it is unclear, it is 
apparently on this basis that a diagnosis of PTSD was 
rendered.  This is not found to be a competent diagnosis, 
given the lack of discussion of whether the veteran actually 
met the diagnostic criteria for the disorder.  Especially 
when viewed in light of the noticeable absence in the record 
of psychiatric symptoms before 1990, the opinions do not 
constitute clear and unmistakable evidence that a psychiatric 
disease existed prior to service.  Therefore, the first prong 
of the standard by which the presumption of soundness is 
rebutted has not been met.  The presumption stands, and the 
claim remains one for service connection for (rather than 
service-connected aggravation of) post-traumatic stress 
disorder.

VA regulations reflect that symptoms attributable to post-
traumatic stress disorder (PTSD) are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Where, however, the veteran did not engage in combat with the 
enemy and was not a POW, as is the case here, the veteran's 
lay statements, by themselves, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
evidence which corroborates the stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2005); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The veteran does not dispute that he did not have combat 
service.  Instead, he alleges three primary stressors that 
occurred during his 109 days of service.  Two pertain to 
physical abuse, and one to psychological abuse.  He has 
indicated that prior to being inducted into the military, he 
had a congenital back disorder that was made worse by 
calisthenics and the other physical activity of basic 
training.  Because of this, he wore a corset brace to prevent 
further injury.  He alleges that while he was lying on his 
stomach on the ground in the course of a particular exercise, 
a drill instructor purposefully stepped on the back of his 
legs, greatly exacerbating the pain in his back.  The other 
incident involved the veteran attempting to lie in the prone 
position at the rifle range, when a drill instructor jerked 
him backward, again hurting his back.  He alleges he sought 
treatment after each incident.

The veteran further alleges that during the course of his 
training, the drill instructors made suggestive remarks about 
his wife, yelled at him at close range, and otherwise 
provoked him.  Due to the nature of this stressor, it is 
unverifiable.  Therefore, it cannot be used as the basis of 
the diagnosis for benefits purposes.  

In support of other claims over the years, the veteran has 
submitted lay statements from fellow servicemen in his 
company during basic training.  In 1978, two such statements 
were submitted.  One, from Mr. C.R.A., relayed that on 
January 9, 1967, his company was "doing physical exercises 
and that is when the Drill Sergeant hurt [the veteran]."  
Another, from Mr. T.D.M., reported that while he could not 
fully remember all the details exactly, he did remember that 
someone was injured at the rifle range.  During his hearing 
before the Board in April 2006, the veteran confirmed that 
neither of these men witnessed the Drill Sergeant stepping on 
him or jerking him backwards, and that each knew at that time 
only that the veteran had hurt his back during physical 
training.  

Service medical records show that the veteran went to the 
Dispensary on January 3, 1967, but do not confirm the reason.  
These records also show that he reported to sick call on 
January 7, 1967 for trouble with his back in the low crawl 
position, and reported a history of an old back disorder.  
Orthopedic consultation resulted in a diagnosis of chronic 
low back pain.  Subsequent follow-up treatment is documented 
until the veteran's medical separation in March 1967.  At no 
point during these months of treatment, however, does the 
veteran indicate that either drill instructor caused the 
veteran's injury.  

The veteran has since indicated that he does not remember 
reporting trouble with the low crawl and therefore believes 
his records to be in error.  Indeed, the veteran first 
reported his allegations of the drill instructor stepping on 
his legs in connection with a claim for service connection, 
during a June 1967 VA examination, three months after 
separating from service.  However, the veteran's allegations 
after the fact cannot serve to corroborate his story.  That 
the veteran had problems with his back is not in dispute.  
What is of import here is whether those problems were caused 
by mistreatment by drill instructors and subsequently caused 
mental anguish sufficient to support a diagnosis of PTSD.  
Unfortunately, there is no credible supporting evidence that 
corroborates such mistreatment.

The Board does not dispute that the veteran carries a current 
diagnosis of PTSD and receives treatment for the same.  
However, under the governing regulations, that is not enough 
to establish VA benefits.  The diagnosis must be based on 
substantiated events.  Because this veteran's diagnosis is 
based on unverified events, service connection cannot be 
granted.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.
                  

ORDER

Service connection for post-traumatic stress disorder is 
denied.


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


